Citation Nr: 1742315	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the lower right extremity.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the lower left extremity.

3.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with erectile dysfunction (diabetes mellitus).

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  Prior to August 10, 2016, the Veteran's peripheral neuropathy of the right lower extremity was manifested by no more than mild, incomplete paralysis.

2.  Prior to August 10, 2016, the Veteran's peripheral neuropathy of the left lower extremity was manifested by no more than mild, incomplete paralysis.

3.  Beginning August 10, 2016, the Veteran's peripheral neuropathy of the lower right extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve.

4.  Beginning August 10, 2016, the Veteran's peripheral neuropathy of the lower left extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve.

5.  The Veteran's diabetes mellitus requires regulation of diet, prescriptions for hypoglycemic agents and insulin, as well as fewer than two visits to a diabetic provider.  

6.  The Veteran's diabetes mellitus does not require a regulation of activities or hospitalizations for ketoacidosis or hypoglycemia.  

7.  The Veteran's anatomical loss of a creative organ is due to a service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to August 10, 2016, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  Beginning August 10, 2016, the criteria for a 40 percent disability rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  Prior to August 10, 2016, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  Beginning August 10, 2016, the criteria for a 40 percent disability rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a disability rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7 4.119, DC 7913 (2016).

6.  The criteria for SMC based on the loss of use of a creative organ (K-1) are met.  38 U.S.C. § 1114(k) (West 2014), 38 C.F.R. §§ 3, 102, 3.350(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative, in this case, has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Prior to August 10, 2016

The Veteran seeks a rating in excess of 10 percent for his peripheral neuropathy of the right and left lower extremities.  

By way of background, the RO initial awarded the Veteran service connection benefits for peripheral neuropathy of the right and left lower extremities in an August 2006 rating decision.  It assigned a 10 percent rating in each lower extremity, effective July 25, 2005.  He filed his instant request for increase in May 2012.

Peripheral neuropathy of the lower right extremity is evaluated under Diagnostic Code 8520, which assigns a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve; 20 percent moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis of the sciatic nerve.  

In the present claim, the Board finds that the Veteran's rating under Diagnostic Code 8520 contemplates his disabilities, as noted in the medical evidence described below.  Specifically, the most probative evidence dated prior to August 10, 2016, shows that the Veteran's peripheral neuropathy of each lower extremity is not manifested by any worse that mild, incomplete paralysis.  

In other words, a rating of 20 percent for the Veteran's peripheral neuropathy of the lower right and left extremity is not supported by the evidence.  The Veteran's July 2012 VA peripheral neuropathy Disability Benefits Questionnaire (DBQ) for the lower right extremity showed that he had "mild" incomplete paralysis.  A similar conclusion was reached in the April 2014 VA DBQ.  In addition, the examiner noted that the Veteran's sensation to touch of the upper anterior right and left thigh was normal.  Id.  The Veteran was prescribed clotrimazole to prevent future problems with his peripheral neuropathy of the lower extremities.  See September 2011 VA Murrieta CBOC outpatient treatment records.  VA treatment records dates prior to August 10, 2016, show complaints of pain, numbness, tingling, and paresthesias in the bilateral feet.  Noted was a history of pin-prick pain and loss of sensation in both feet.  A January 2016 treatment note indicates that the Veteran experiences numbness and neuropathy in his feet, but claimed no current pain or issues with his feet.  He reported continued shooting pains in his feet with no change while taking Gabapentin.  

The Board finds that the most probative evidence does not show that the Veteran's lower extremities manifested with "moderate" incomplete paralysis during this time frame.  Although the treatment records show complaints of pain, numbness, and tingling in his bilateral feet, the treatment records are sparse related to such complaints.  Moreover, treating clinicians have not indicated that his symptoms were moderate or more severe in nature.  In sum, a disability rating in excess of 10 percent for peripheral neuropathy of each lower extremity is not warranted prior to August 10, 2016.

After August 10, 2016

In the present claim, the Board finds that the Veteran's rating under Diagnostic Code 8520 for peripheral neuropathy in each lower extremity warrants a 40 percent rating, beginning August 10, 2016.  Specifically, the Veteran's most recent VA examination showed a worsening of his condition from "mild" to "moderately severe" incomplete paralysis of the sciatic nerve in each lower extremity.

A rating of 40 percent for the Veteran's peripheral neuropathy of the lower right and left extremity is supported by the most probative evidence of record.  The August 2016 VA peripheral nerves conditions DBQ characterized the Veteran's sciatic nerve paralysis as "moderately severe" incomplete paralysis.  During the May 2017 Board hearing, the Veteran testified that he experiences instability, he cannot drive long distances, he has difficulty walking up and down staircases without the support of a railing, and he felt like he was walking on pads.  Hr. Tr. pp. 7-8.  The Veteran is competent to testify to symptoms that come to him through his senses.  The Veteran's condition is more appropriately rated at 40 percent under Diagnostic Code 8520 after August 10, 2016, given the worsening of his condition.  Thus, the Board finds that the Veteran's increased rating claim for his disability is granted based on the medical and lay evidence. 

The evidence of record clearly shows that a rating of 60 percent is not warranted.  Throughout the rating period, the Veteran's peripheral neuropathy of the lower extremities was never noted as "severe."  Although the Veteran's disability has made ambulating difficult without assistance, the clinical records do not show any medical professionals referring to his condition as anything beyond "moderately severe" in nature.  Accordingly, the Board finds that a rating of 60 percent for his peripheral neuropathy of the lower right and left extremities is not warranted.  

Diabetes mellitus

The Veteran seeks a rating in excess of 40 percent for his type II diabetes mellitus under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  

The Veteran's diabetes mellitus is currently rated at 40 percent under Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2016).

The most probative evidence of record does not support a disability rating in excess of 40 percent for his diabetes mellitus.  The July 2012 VA diabetes mellitus DBQ showed that the Veteran's diabetes required a restricted diet, a regulation of activities, and prescriptions for insulin and oral hypoglycemic agents.  In addition, the VA examiner noted that the Veteran had less than two diabetic appointments for his condition, and was not hospitalized for ketoacidosis or hypoglycemia during the twelve months prior to the examination.  The April 2014 VA examination showed that the regulation of activities was no longer part of the Veteran's medical management of his condition.  

The Board finds that a rating of 60 percent is not supported by the record.  During the Board May 2017 Board hearing, the Veteran testified that his activities were regulated.  Hr. Tr. p. 5.  However, other treatment records show that his diabetes mellitus does not require a regulation of activities.  In the 2014 VA diabetes mellitus DBQ indicates that he should exercise.  The Veteran was also encouraged to exercise during examinations at the VA prior to the 2014 VA examination.  See May 2011, February 2012, and May 2012 VA Murietta CBOC outpatient treatment records.  

The Veteran has not been hospitalized due to ketoacidosis or hypoglycemia related to his condition nor has he needed two diabetic appointments per month with a medical provider.  Finally, the Veteran does not have any complications that would not be compensable if separately rated.  

The benefit of the doubt doctrine does not apply the preponderance of the competent evidence is unfavorable.  Without any additional evidence to support a higher rating, the Veteran's claim for an increased rating for diabetes mellitus is denied. 

Special Monthly Compensation 

Special monthly compensation is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

The Veteran is entitled to a SMC for erectile dysfunction.  The July 2012 VA diabetes mellitus DBQ states that the Veteran's erectile dysfunction is likely as not due to his diabetes mellitus.  The April 2014 VA male reproductive systems conditions DBQ reached a similar conclusion.  The Veteran is currently service-connected for diabetes mellitus with erectile dysfunction.  Resolving any doubt in the Veteran's favor under 38 U.S.C.A. § 5107(b), the Board finds that based upon the medical evidence establishing that the Veteran has erectile dysfunction, with loss of use of erectile power, he has lost the use of a creative organ and special monthly compensation is warranted.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a compensable rating is warranted for loss of use of erectile power, with penile deformity.  There is no allegation or evidence of penile deformity.  The April 2014 VA male reproductive system conditions DBQ noted normal genitalia findings.  Accordingly, a separate rating under Diagnostic Code 7522 is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to August 10, 2106, is denied; a 40 percent rating, but no higher, is warranted beginning August 10, 2016.  

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to August 10, 2106, is denied; a 40 percent rating, but no higher, is warranted beginning August 10, 2016.  

Entitlement to an evaluation in excess of 40 percent for diabetes mellitus is denied. 

Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ (K-1) is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


